Citation Nr: 0939938	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-26 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for a left shoulder 
disability.  In August 2009, the Veteran testified before the 
Board at a hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran contends that his left shoulder disability is 
related to an injury he sustained while in service.  
Specifically, he contends that in February 1960, he was doing 
the "Indian dance" on a table with a fellow service member, 
when he slipped on some ice and fell on his left arm and 
shoulder, tearing the muscles of his shoulder and pulling it 
out of its socket.  He contends that he used a hot towel to 
soothe his shoulder, but that he did not seek treatment 
because he was afraid that he would be called be before the 
court-martial and be made to leave the service.  He contends 
that he has had problems with his shoulder ever since this 
incident.

Service medical records reflect no complaints or treatment 
for an injury to the left shoulder or left arm.  On February 
1962 separation examination, no injury to the left shoulder 
was found.  

The first post-service clinical evidence of problems with the 
left shoulder is dated in November 2005, when the Veteran 
complained of left shoulder pain that had been present for 
one week.  The assessment was a possible ligament strain of 
the left rotator cuff.  X-ray examination revealed no acute 
fracture or dislocation.  There was moderate degenerative 
changes of the acromioclavicular joint.  In December 2005, 
the Veteran reported that he had been experiencing left 
shoulder pain for two weeks, and denied any accidents or 
injuries to the left shoulder.  He was diagnosed with a 
chronic strain of the left rotator cuff.  In January 2006, he 
began physical therapy for the condition.  At that time, he 
reported that he had injured his shoulder many years ago 
while in the service, but had recently noticed a marked 
increase in pain and limitation in arm movement.  The pain 
was worse at night.  The Veteran underwent left rotator cuff 
repair in October 2006.  VA treatment records dated until May 
2007 evidence that in December 2006, the Veteran reported 
that his left shoulder condition began one year previously.  
The surgery had helped to decrease his pain, but he continued 
to have difficulty using his shoulder.  He continued to 
receive physical therapy for his left shoulder disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination in conjunction with 
his claim.  As the Veteran has provided testimony regarding 
the in-service injury and continuity of symptomatology, and 
the record reflects post-service treatment for a left 
shoulder disability, the Board finds that a remand for an 
examination and opinion is required in order to fairly 
address the merits of his claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In November 2008, the Veteran submitted a diagnosis by a 
private physician and a release so that the RO could obtain 
the records.  There is no indication that this release was 
sent to the physician.  Because those records are relevant to 
the Veteran's claim for service connection, they should be 
obtained.

At his March 2009 hearing before a Decision Review Officer, 
the Veteran testified that he had first received treatment 
from the VA for his left shoulder in the early 1980's in 
Marion, Indiana and in Indianapolis, Indiana.  At his August 
2009 hearing before the Board, the Veteran contended that he 
received this treatment in the 1990's, rather than the 
1980's.  VA records currently in the claims file, however, 
begin in August 2004.  As it appears that there may be 
records prior to that date that include treatment for the 
Veteran's left shoulder disability, an additional attempt to 
obtain all VA medical records from 1980 to 2004.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).    

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, including 
the time period for which he was treated, 
obtain the Veteran's medical records 
related to his left shoulder disability 
from Arthroscopic and Orthopedic Surgery, 
P.C.  All attempts to secure those records 
must be documented in the claims folder.

2.  Obtain and associate with the claims 
file all records from the VA Medical 
Centers in Marion, Indiana and 
Indianapolis, Indiana, dated from 1980 to 
2004.  If any of those records have been 
retired, attempt to obtain them from the 
appropriate storage facility.

3.  Schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the etiology of his left shoulder 
disability.  The claims file must be 
reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale 
for all opinions provided, with citation to 
relevant medical findings.  The examiner 
should specifically opine as to the 
following:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's left shoulder 
disability first manifested during 
the Veteran's active service, or is 
otherwise related to the Veteran's 
active service?  In addition to the 
service medical records, the 
examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his 
statements of continuous symptoms of 
the shoulder problems after service.  
If the Veteran's left shoulder 
disability is attributable to 
factors unrelated to his military 
service, the examiner should 
specifically so state.

2. Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009)



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


